DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on October 25, 2021 has been entered. Claims 31-46 are pending in this application.

Allowable Subject Matter
Claims 31-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Van De Kerkhof et al. [US 20110102753 A1] teaches measurement of a diffraction spectrum in or near an image plane in order to determine a property of an exposed substrate. In particular, the positive and negative first diffraction orders are separated or diverged, detected and their intensity measured to determine overlay (or other properties) of exposed layers on the substrate.
	However, with regard to claim 31, the prior art of record does not anticipate nor render obvious to one skilled in the art an illumination source apparatus as claimed, more specifically, the apparatus comprising transformation optics configured to transform a transverse spatial profile of the beam of pump radiation to produce a transformed beam such that relative to a center axis of the transformed beam, a central region of the transformed beam has substantially zero intensity and an outer region that is radially outwards from the center axis of the transformed beam has a non-zero intensity, wherein the transformed beam is arranged to excite a medium so as to 
	With regard to claim 43, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of operating an illumination source apparatus as claimed, more specifically the method comprising step of transforming, by transformation optics, a transverse spatial profile of the beam of pump radiation to produce a transformed beam such that relative to a center axis of the transformed beam, a central region of the transformed beam has substantially zero intensity and an outer region that is radially outwards from the center axis of the transformed beam has a non-zero intensity, wherein the transformed beam excites a medium so as to generate a generated radiation, wherein the transformation optics comprise a negative element, in combination with the other elements required by claim 43.
	Claims 32-42 and 44-46 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882